DETAILED ACTION
Claims 1-13 (filed 12/07/2021) have been considered in this action.  Claims 1, 4-5 and 8-10 have been amended.  Claims 2-3 and 7 have been canceled.  Claims 6 and 11 have been presented in the same format as previously presented.  Claims 12-13 are newly presented.

Response to Arguments
Applicant’s arguments, see page 8 paragraph 4, filed 12/07/2021, with respect to rejection of claims 1 and 4-11 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1 and 4-11 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 9 paragraph 1, filed 12/07/2021, with respect to the rejection(s) of claim(s) 1, 4 and 6-11 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Banerjee et al. (US 20150039130) under 35 U.S.C. 103.  Banerjee teaches the use of a list to select devices for collecting information from to update a database of devices for an entire project.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sentgeorge et al. (US 20120089239, hereinafter Sentgeorge) in view of Banerjee et al. (US 20150039130, hereinafter Banerjee).

In regards to Claim 1, Sentgeorge teaches “An information collecting device for controlling a plant based on process data acquired from controllers and field devices connected to the controllers, the information collecting device comprising” (Fig. 1 shows controllers 50 and I/O 56 (field devices) connected to controllers [0007] a method and an interface system are provided for connecting an external application to a distributed control system (DCS); [0023] Referring now to FIG. 3, there is shown a schematic representation of the smart interface system 44, which is a software system that is operable to automatically provide an interface between one or more external applications and the DCSs 10, 70; [0019] The nodes 18, 22 comprise computer interface units (ClUs) 34 with operator workstations 36, 38 connected thereto...The CIU 34 may be separate from or integrated into a workstation; [0020] Outputs from the control programs are transmitted to the control devices of the field devices through the I/O subsystem 54) “an input device that comprises a display panel...” ([0019] Each workstation 36, 38 comprises a processor and associated memory as well as a monitor for displaying a graphical user interface (GUI) through which operators may monitor and manually control the processes and sub-processes in the facility. Each workstation 36, 38 is connected to the loop 12 through a CIU 34 and a TU 28. “a central processing unit (CPU)...” ([0007] The interface system includes computer readable media having instructions for causing a computer to execute the method ) “based on the collection range, collects a plurality of pieces of first device information of the plant obtained from a first storage, sets first identification information for identifying each piece of the first device information” ([0023] Referring now to FIG. 3, there is shown a schematic representation of the smart interface system 44, which is a software system; paragraphs [0028-0032] describe how a loop scan subroutine will perform for each node in the local loop a node scan subroutine, which discovers all modules attached to each node; [0033] As part of step 132, the node scan subroutine 112 looks up the module type of the discovered module in a hardware capabilities database 215 to determine the known capabilities of that module type; wherein hardware capabilities database is a first storage and contains device information in the form of hardware capabilities; wherein the hardware capabilities database is considered a first storage; [0028] The loop topology report includes a list of all of the nodes in the present loop and contains identifying information for each node. For example, the identifying information may include the address of the node, the type of the node (e.g. process control, computer interface, bridge “based on the collection range, collects a plurality of pieces of second device information obtained from one of the controllers, one of the field devices, or a combination of both selected from the controllers and the field devices, sets second identification information for identifying each piece of the second device information” ([0024] For each DCS connected to the SDA server 82, instances of an API Access, an API Connector a CIU monitor and a topology finder are created; wherein each DCS is each loop and thus the respective devices in that loop [0028] The loop topology report includes a list of all of the nodes in the present loop and contains identifying information for each node. For example, the identifying information may include the address of the node, the type of the node (e.g. process control, computer interface, bridge interface, sequence of events, or other) and the electrical/logical position of each node on the loop (the node order); wherein because the system knows which information is the address, type and electrical/logical position it must have identified those information pieces to properly put them in the database; the list is all devices in a loop, thus the collection range is all devices in the loop; [0032] The node scan subroutine 112 scans a particular node for all modules associated with that node. “when the first and the second identification information are common, generates, based on a definition that specifies a piece of the first device information from among the pieces of first device information and specifies a piece of the second device information from among the pieces of second device information, combined device information including  the piece of the first device information and the piece of the second device information” ([0025] These topology models are stored in the topology model database 88. The topology model database 88 contains the models of all DCSs to which the SDA server 82 is connected, which in this case includes DCS 10 and DCS 70;[0028] After step 114, the loop scan routine proceeds to a series of steps in which the topology model is created or updated (depending on whether the scan is an initial or update scan) using the loop topology report; [0032] The node scan subroutine 112 scans a particular node for all modules associated with that node. The information obtained from this scan is used to create or update the topology model. The information obtained from this scan is used to create or update the “and updates the piece of stored device information in a second storage using the combined device information based on a preset update cycle” ([0025] These topology models are stored in the topology model database 88. The topology model database 88 contains the models of all DCSs to which the SDA server 82 is connected, which in this case includes DCS 10 and DCS 70; [0033] the node scan subroutine 112 looks up the module type of the discovered module in a “and when the first and the second identification information are not common, either collects another piece of second device information for another time or refrains from generating the combined device information” (Fig. 6 and [0033] If the module type of the object does not match the discovered module, then the object is deleted in step 130 and replaced with a new object in step 132 to represent the discovered module. As part of step 132, the node scan subroutine 112 looks up the module type of the discovered module in a hardware capabilities database 215 to determine the known capabilities of that module type and stores this information along with the module object in the topology model in the topology module database 88.  If a status request message is sent to a module at the same address as a module object in the topology model and no response or a bad response is received back, then the module at that address will be marked "offline" in step 134. If a module remains offline longer than a user selectable duration, then the module is considered to be permanently removed from the 
Sentgeorge fails to teach “...a display panel displaying a list of pieces of stored device information; a central processing unit (CPU) that: receives a user input to select a piece of stored device information to be updated from the list via the input device, sets a collection range of first and second device information based on the piece of stored device information; based on the collection range, collects a plurality of pieces of first device information of the plant from a first storage...; based on the collection range, collects a plurality of pieces of second device information obtained from one of the controllers one of the field devices, or a combination of both selected from the controllers and the field devices”.
“...a display panel displaying a list of pieces of stored device information” (Fig. 5 shows list of pieces of stored device information in that Fig. 5 shows a user interface and items 189, 36 and 34 are a list of devices; Fig 1 shows computer 12 with display) “a central processing unit (CPU) that: receives a user input to select a piece of stored device information to be updated from the list via the input device, sets a collection range of first and second device information based on the piece of stored device information” ([0017] once the physical field devices are coupled to a control system, the GUI may show the physical field devices as "decommissioned," and provide for techniques to multiply select more than one of the devices to batch commission the devices. Likewise, the GUI may provide for similar techniques to multiply select previously commissioned devices to batch decommission and/or clear the devices; Fig. 5 and [0046] A menu item 206 labeled "commission" may be used to execute the batch commissioning process 124 for the selected devices 34, 36, 189; wherein because the selected devices are commissioned, the selection is considered the range;[0026] a virtual placeholder 120 or virtual field device may be created using the system 25. The placeholder 120 may be an object stored in memory 16 that represents the field device 34. Accordingly, a user may pre-commission in batch mode a system by creating one or more of the placeholder “based on the collection range, collects a plurality of pieces of first device information of the plant from a first storage...;” ([0046] A menu item 206 labeled "commission" may be used to execute the batch commissioning process 124 for the selected devices 34, 36, 189. Likewise, a menu item 208 labeled "decommission" may be used to execute the batch decommissioning block 160 of the batch decommissioning/clearing process 154 for the devices 34, 36, 189; [0002] a field device may be incorporated into a control system operationally coupled to the control system by a commissioning process; [0029] The mismatch state of a device may include a device that has a permanent address and PD_TAG, but that the values for those parameters do not match any of the configured placeholders. If the PD_TAG matches but the address does not, the device can be batch-commissioned into the existing placeholder, and the device will have its address changed to match the placeholder. A device that is connected but for which no DD file is currently present in the control system is a different case. In this case, the DD file for the type of device connected must be downloaded into the control system, and a placeholder created using the DD file for the type of instrument, before commissioning activities can proceed) “based on the collection range, collects a plurality of pieces of second device information obtained from one of the controllers one of the field devices, or a combination of both selected from the controllers and the field devices...” ([0046] A menu item 206 labeled "commission" may be used to execute the batch commissioning process 124 for the selected devices 34, 36, 189. Likewise, a menu item 208 labeled "decommission" may be used to execute the batch decommissioning block 160 of the batch decommissioning/clearing process 154 for the devices 34, 36, 189; [0002] a field device may be incorporated into a control system operationally coupled to the control system by a commissioning process; [0022] Each field device 34, 36, 38, and 40 may include a respective device description (DD) file, such as the depicted DD files 64, 66, 68, and 70.[0029] The mismatch state of a device may include a device that has a permanent address and PD_TAG, but that the values for those parameters do not match any of the configured placeholders. If the PD_TAG matches but the address does not, the device can be batch-commissioned into the existing placeholder, and the device will have its address changed to match the placeholder. A device that is connected but for which no DD file is currently present in the control system is a different case. In this case, the DD file for the type of device connected must be downloaded into the control 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that updates a topology model of a distributed control system by combining the new information from a scanned device with the previous information that already existed for that device by scanning all loops and nodes in a distributed control system when the stored information and the scanned information contain common identification information as taught by Sentgeorge, with the use of a graphical user interface that allows selection of devices from a list of devices to determine ranges (the selection) of devices that should utilized to incorporate new or changed (mismatched) into a system database so that only those selected devices are introduced into the system database (commissioned) when there is a mismatch (i.e. changed) information between the information provided by the device and the existing information in the database as taught by Banerjee because it would offer the benefit of saved processing time by not scanning all devices in an entire DCS, but only those devices which are selected.  As suggested by Banerjee “[0031] the user may select multiple of the devices 34, 36, 38, and/or 40 and the process 124 may then commission the selected devices 

In regards to Claim 4, Sentgeorge and Banerjee teach the information collecting device as incorporated by claim 1 above.  Sentgeorge further teaches “The information collecting device according to claim 1, wherein the CPU: determines whether collection of the pieces of the second device information is successful or unsuccessful, and generates a collection success result or a collection failure result” ([0028] In step 114, the loop scan subroutine 110 performs a diagnostic operation, wherein available diagnostic information is reviewed to determine if there is a communication problem in any of the loops. If there is a communication problem in one of the loops, the problem is marked (flagged) so that the problem may be visually identified in a display in a connected external application; [0031] If a node corresponding to a node object in the existing topology model is no longer present in a current loop topology report, the node is marked as offline in step 124; [0032] The node scan subroutine 112 when determining that the collection is unsuccessful, determines whether to use or ignore the collection failure result and generates a determination result indicating whether to use or ignore the collection failure result” ([0031] If a node corresponding to a node object in the existing topology model is no longer present in a current loop topology report, the node is marked as offline in step 124. Any node that is offline longer than a user selectable duration is considered to be permanently removed from the DCS and its corresponding node object is removed from the topology model in step 126.  This duration can be adjusted according to plant conditions--during maintenance it may be weeks, but during normal operation it is usually less than 10 minutes or the time required to reset a node. When a node object is removed from the topology model, all module objects that were previously part of that node object are also removed; wherein when the timer is counting and the offline marking is utilized, it can be considered this is an ignore condition because it is waiting for the timer to expire in order to definitively determine if the device is truly no  “and adding the acquisition success result or the determination result to ignore to the second device information” ([0031] If a node corresponding to a node object in the existing topology model is no longer present in a current loop topology report, the node is marked as offline in step 124. Any node that is offline longer than a user selectable duration is considered to be permanently removed from the DCS and its corresponding node object is removed from the topology model in step 126; [0032] The node scan subroutine 112 scans a particular node by sending a status request message to each possible module address in the node. If a good response is received from a module at a particular address, then the module is known to be present and online; wherein the offline result can be considered an ignore result because it waits for the timer before actually determining if it is truly a communication fault; [0033] If a status request message is sent to a module at the same address as a module object in the topology model and no response or a bad response is received back, then the module at that address will be marked "offline" in step 134).

Claim 6, Sentgeorge and Banerjee teach the information collecting device as incorporated by claim 1 above.  Sentgeorge further teaches “The information collecting device according to claim 1, wherein the pieces of second device information include at least one of a serial number, a type of software, license information, connection information or position information between the controller and the field device” ([0025] Each topology finder is operable upon start-up of the SDA server 82 to discover the topology of its associated DCS and create a topology model of the DCS; [0039] The module list class 158 provides information about all modules in the enterprise and enables the addition and removal of objects for modules from the topological model(s); wherein a topology is considered a position information; [0028] the identifying information may include the address of the node...and the electrical/logical position of each node on the loop (the node order); [0046] The API Access may be easily modified so as to be usable with communication modules other than the CIU 34 and software application interfaces other than the API 80. In addition, the API Access is also operable to retrieve diagnostic data from the DCS via the CIU 34 and the API 80.  Diagnostic data includes memory usage, error counters, communication metrics, firmware levels, program execution metrics, error states).

In regards to Claim 8, Sentgeorge and Banerjee teach the information collecting device as incorporated by claim 1 above.  Sentgeorge further teaches “The information collecting device according to claim 1, wherein the CPU generates the combined device information by combining the piece of the first device information and the piece of second device information upon identifying that at least a part of the same identification information is set in both of the first and second identification information” (Fig. 7 shows database [0035] The topology model database 88 is generated and stored using different classes of objects. Referring now to FIG. 7, there is shown a class structure 150 used to store the topology model database 88.  As shown, the class structure 150 includes a model class 152, a loop list class 154, a node list class 156 and a module list class 158; which has all information including node, module, identification, etc. stored in the same database, thus they are 'combined' because they are all in one structure, the database 88; [0036] The model class 152 can provide information about all DCSs, loops, nodes and modules in the enterprise and enables the addition and removal of objects for the foregoing from the topological model(s).; [0039] The module list class 158 provides information about all modules in the enterprise and enables the addition and removal of objects for modules from the 

In regards to Claim 9, Sentgeorge and Banerjee teach the information collecting device as incorporated by claim 1 above.  Sentgeorge further teaches “The information collecting device according to claim 1, wherein the CPU sets a collection range of the first and second device information, based on at least one of a target device and a target type of a device” ([0026] After the completion of step 96, the main routine 92 proceeds to step 98, wherein the main routine 92 invokes a node scan subroutine 112 (shown in FIG. 6) to scan the nodes (e.g. nodes 16-24) of the local loop (e.g. loop 12); [0032] The node scan subroutine 112 scans a particular node by sending a status request message to each possible module address in the node; [0028] The loop topology report includes a list of all of the nodes in the present loop and contains identifying information for each node. For example, the identifying information may include the address of the node, the type of the node (e.g. process control, computer interface, bridge interface, sequence of events, or other) and the electrical/logical position of each node on the loop (the node order)).

Claim 10, Sentgeorge teaches “A method for collecting information in an information collecting device that comprises a central processing unit (CPU) and controls a plant based on process data acquired from controllers and field devices connected to the controllers” (Fig. 1 shows controllers 50 and I/O 56 (field devices) connected to controllers [0007] a method and an interface system are provided for connecting an external application to a distributed control system (DCS); [0023] Referring now to FIG. 3, there is shown a schematic representation of the smart interface system 44, which is a software system that is operable to automatically provide an interface between one or more external applications and the DCSs 10, 70; [0019] The nodes 18, 22 comprise computer interface units (ClUs) 34 with operator workstations 36, 38 connected thereto...The CIU 34 may be separate from or integrated into a workstation; [0020] Outputs from the control programs are transmitted to the control devices of the field devices through the I/O subsystem 54) “displaying, on a display panel of an input device...” ([0019] Each workstation 36, 38 comprises a processor and associated memory as well as a monitor for displaying a graphical user interface (GUI) through which operators may monitor and manually control the processes and sub-processes in the facility. Each workstation 36, 38 is connected to the loop 12 through a CIU 34 and a TU 28. The CIU 34 may be separate from or integrated “based on the collection range, collecting a plurality of pieces of first device information of the plant obtained from a first storage; setting first identification information for identifying each piece of the first device information; based on the collection range” ([0023] Referring now to FIG. 3, there is shown a schematic representation of the smart interface system 44, which is a software system; paragraphs [0028-0032] describe how a loop scan subroutine will perform for each node in the local loop a node scan subroutine, which discovers all modules attached to each node; [0033] As part of step 132, the node scan subroutine 112 looks up the module type of the discovered module in a hardware capabilities database 215 to determine the known capabilities of that module type; wherein hardware capabilities database is a first storage and contains device information in the form of hardware capabilities; wherein the hardware capabilities database is considered a first storage; [0028] The loop topology report includes a list of all of the nodes in the present loop and contains identifying information for each node. For example, the identifying information may include the address of the node, the type of the node (e.g. process control, computer interface, bridge interface, sequence of events, or other) and the electrical/logical position of each node on the loop (the node order); wherein because the system knows which information is the address, type “based on the collection range, collecting a plurality of pieces of second device information obtained from a controller, a field device, or a combination of both selected from the controllers and the field devices; setting second identification information for identifying each piece of the second device information;” ([0024] For each DCS connected to the SDA server 82, instances of an API Access, an API Connector a CIU monitor and a topology finder are created; wherein each DCS is each loop and thus the respective devices in that loop [0028] The loop topology report includes a list of all of the nodes in the present loop and contains identifying information for each node. For example, the identifying information may include the address of the node, the type of the node (e.g. process control, computer interface, bridge interface, sequence of events, or other) and the electrical/logical position of each node on the loop (the node order); wherein because the system knows which information is the address, type and electrical/logical position it must have identified those information pieces to properly put them in the database; the list is all devices in a loop, thus the collection range is all devices in the loop; [0032] The node scan subroutine 112 scans a particular node for all modules associated with that node. The information obtained from this scan is used to create or update the topology model; [0056] the smart interface system 44 uses the automatic discovery of DCS components to self-configure at runtime. This means “when the first and the second identification information are common, generating, based on a definition that specifies a piece of the first device information from among the pieces of first device information and specifies a piece of the second device information from among the pieces of second device information, combined device information including  the piece of the first device information and the piece of the second device information” ([0025] These topology models are stored in the topology model database 88. The topology model database 88 contains the models of all DCSs to which the SDA server 82 is connected, which in this case includes DCS 10 and DCS 70;[0028] After step 114, the loop scan routine proceeds to a series of steps in which the topology model is created or updated (depending on whether the scan is an initial or update scan) using the loop topology report; [0032] The node scan subroutine 112 scans a particular node for all modules associated with that node. The information obtained from this scan is used to create or update the topology model. The information obtained from this scan is used to create or update the topology model, depending on whether the scan is an initial or update scan; [0033] If there is a module object in the topology model at the same address as a module discovered by the node scan subroutine 112, then the module types of “and updating the piece of stored device information in a second storage using the combined device information based on a preset update cycle” ([0025] These topology models are stored in the topology model database 88. The topology model database 88 contains the models of all DCSs to which the SDA server 82 is connected, which in this case includes DCS 10 and DCS 70; [0033] the node scan subroutine 112 looks up the module type of the discovered module in a hardware capabilities database 215 to determine the known capabilities of that module type and stores this information along with the module object in the topology model in the topology module database 88; [0055] The topology model “and when the first and the second identification information are not common, either collecting another piece of second device information for another time or refraining from generating the combined device information” (Fig. 6 and [0033] If the module type of the object does not match the discovered module, then the object is deleted in step 130 and replaced with a new object in step 132 to represent the discovered module. As part of step 132, the node scan subroutine 112 looks up the module type of the discovered module in a hardware capabilities database 215 to determine the known capabilities of that module type and stores this information along with the module object in the topology model in the topology module database 88.  If a status request message is sent to a module at the same address as a module object in the topology model and no response or a bad response is received back, then the module at that address will be marked "offline" in step 134. If a module remains offline longer than a user selectable duration, then the module is considered to be permanently removed from the DCS and its corresponding module object is removed from the topology model in step 136; [0027] The loop and node scanning procedures of the main routine 92 are periodically performed to update the topology model of the DCS. When a 
Sentgeorge fails to teach “displaying, on a display panel of an input device, a list of pieces of stored device information; receiving, via the input device, a user input to select a piece of stored device information to be updated from the list, setting a collection range of first and second device information based on the piece of stored device information, based on the collection range, collecting a plurality of pieces of first device information of the plant obtained from a first storage...; based on the collection range, collecting a plurality of pieces of second device information obtained from a controller, a field device, or a combination of both selected from the controllers and the field devices...”.
Banerjee teaches “displaying, on a display panel of an input device, a list of pieces of stored device information;” (Fig. 5 shows list of pieces of stored device information in that Fig. 5 shows a user interface and items 189, 36 and 34 are a list of devices; Fig 1 shows computer 12 with display) “receiving, via the input device, a user input to select a piece of stored device information to be updated from the list, setting a collection range of first and second device information based on the piece of stored device information” ([0017] once the physical field devices are coupled to a control system, the GUI may show the physical field devices as "decommissioned," and provide for techniques to multiply select more than one of the devices to batch commission the devices. Likewise, the GUI may provide for similar techniques to multiply select previously commissioned devices to batch decommission and/or clear the devices; Fig. 5 and [0046] A menu item 206 labeled "commission" may be used to execute the batch commissioning process 124 for the selected devices 34, 36, 189; wherein because the selected devices are commissioned, the selection is considered the range;[0026] a virtual placeholder 120 or virtual field device may be created using the system 25. The placeholder 120 may be an object stored in memory 16 that represents the field device 34. Accordingly, a user may pre-commission in batch mode a system by creating one or more of the placeholder 120, each of the placeholders 120 representing the device 34, and then use the placeholder(s) 120 during batch commissioning of the physical field device 34. The placeholder 120 may include physical device (PD) tag, manufacturer ID, device type, device revision, DD revision, and/or update revision representative of the field device 34 [0028] The user may then use the batch commissioning system 106, for example, “based on the collection range, collecting a plurality of pieces of first device information of the plant obtained from a first storage...;” ([0046] A menu item 206 labeled "commission" may be used to execute the batch commissioning process 124 for the selected devices 34, 36, “based on the collection range, collecting a plurality of pieces of second device information obtained from a controller, a field device, or a combination of both selected from the controllers and the field devices...” ([0046] A menu item 206 labeled "commission" may be used to execute the batch commissioning process 124 for the selected devices 34, 36, 189. Likewise, a menu item 208 labeled "decommission" may be used to execute 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that updates a topology model of a distributed control system by combining the new information from a scanned device with the previous 

Claim 11, Sentgeorge discloses “The information collecting device according to claim 1, wherein the pieces of first device information are previously set in the first storage via an external terminal” ([0019] Each workstation 36, 38 comprises a processor and associated memory as well as a monitor for displaying a graphical user interface (GUI) through which operators may monitor and manually control the processes and sub-processes in the facility; [0054] The OPC server's custom node manager 210 can optionally utilize a user tag manager 87 component to allow users to safely configure process tags that they explicitly wish to have exposed. The user tag manager 87 loads user defined tag information from a database... A user may manually configure tags for process data that is important to a particular external application in order to ensure that process data is delivered to the external application) “and include at least one of a model name and a connection position of at least one of the controllers, one of the field devices, or a combination of both selected from the controllers and the field devices” ([0028] The loop topology report includes a list of all of the nodes in the present loop and contains identifying information for each node. For example, the identifying information may include the address of the node, the type of the node (e.g. process control, computer interface, bridge interface, .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sentgeorge and Banerjee as applied to claim 1 above, and further in view of Liu et al. (US 20190012246, hereinafter Liu).

In regards to Claim 4, Sentgeorge and Banerjee teach the information collecting device as incorporated by claim 1 above.  Sentgeorge further teaches “The information collecting device according to claim 1, wherein the CPU: determines whether collection of the pieces of the second device information is successful or unsuccessful, and generates a collection success result or a collection failure result” ([0028] In step 114, the loop scan subroutine 110 performs a diagnostic operation, wherein available diagnostic information is reviewed to determine if there is a communication problem in any of the loops. If there is a communication problem in one of the loops, the problem is marked (flagged) so that the problem may be visually identified in a display in a connected external application; [0031] If a node corresponding to a node object in the existing topology model is no longer present in a current loop topology report, “and adding the collection success result or the determination result to ignore to the pieces of the second device information” ([0031] If a node corresponding to a node object in the existing topology model is no longer present in a current loop topology report, the node is marked as offline in step 124. Any node that is offline longer than a user selectable duration is considered to be permanently removed from the DCS and its corresponding node object is removed from the topology model in step 126; [0032] The node scan subroutine 112 scans a particular node by sending a status request message to each possible module address in the node. If a good response is received from a module at a particular address, then the module is known to be present and online; wherein the offline result can be considered an ignore result because it waits for the timer before actually determining if it is truly a communication fault).
Liu teaches “when determining that the collection is unsuccessful, determines whether to use or ignore the collection failure result and generates a determination result indicating whether to use or ignore the collection failure result” ([0011] the process of recording the communication states includes: the SHMC in operation performs, each time using an electromechanical management bus to start communication, an accumulation operation on a variable associated with the communication states according to the success or failure of the communication result wherein the variable associated with the communication states is the number of consecutive communication failures. [0012] According to the above mentioned method, the process of determining whether or not there is an irrecoverable communication abnormality in a corresponding electromechanical management bus includes: determining the recorded data variable associated with the communication states and when the number of the consecutive communication failures, namely the variable associated with the communication states of the electromechanical management bus, reaches a specified threshold value, determining that there is an irrecoverable communication abnormality in the electromechanical management bus; wherein when the system is in the process of counting the number of consecutive communication failures, it is in a state of determining whether to use or ignore the irrecoverable communication fault condition, thus during this process there is a data value being maintained being compared against the threshold, and this 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system for communicating with an entire network of controllers and field devices for determining a topology model and configuration arrangement of an industrial site wherein a communication failure or success is determined when communicating with the controllers and field devices as taught by Sentgeorge and Banerjee, with the use of a logic that ignores the failure result until a threshold number of communication failure results are determined and only uses the failure result when that threshold number is achieved as taught by Liu because by counting the number of times a communication fault occurs, it can prevent an extraneous and unnecessary determination of device failure when the failure is only intermittent or temporary.  It would further been obvious because Sentgeorge is performing a communication failure determination procedure, thus it could be considered that the combination is merely taking the features of Liu, namely that the communication failures are counted before a complete communication failure is determined, and applying it to the communication failure determination routine of Sentgeorge to improve it in a similar way.  The 

In regards to Claim 5, Sentgeorge, Banerjee and Liu teach the information collecting device as incorporated by claim 4 above.  Sentgeorge further teaches “The information collecting device according to claim 4, wherein the collection success result indicates that the piece of the second device information are successfully collected,” ([0032] The node scan subroutine 112 scans a particular node by sending a status request message to each possible module address in the node. If a good response is received from a module at a particular address, then the module is known to be present and online. If no response or a bad response is received, then the targeted module is determined to not be present) “and the determination result to ignore indicates that at least a part of the piece of the second device information is not collected but the collection failure result is ignored, and that the piece of stored device information is maintained in the second storage without being updated” ([0031] If a node corresponding to a 
Sentgeorge fails to teach “the determination result to use indicates that at least a part of the pieces of the second device information is not collected and the collection failure result is used”.
Liu teaches “the determination result to use indicates that at least a part of the pieces of the second device information is not collected and the collection failure result is used” ([0012] the process of determining whether or not there is an irrecoverable communication abnormality in a corresponding electromechanical management bus includes: determining the recorded data .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sentgeorge and Banerjee as applied to claim 1 above, and further in view of Fay et al. (WO 2001084256, hereinafter Fay).

In regards to Claim 12, Sentgeorge and Banerjee teach the information collecting device as incorporated by claim 1 above.
The combination of Sentgeorge and Banerjee fail to teach “The information collecting device according to claim 1, wherein the first device information has a first format and the second device information has a second format, the CPU converts the first format to a first converted format and converts the second format to a second converted format; and each of the first converted format and the second converted format is a format in which the combined device information can be generated”.
Fay teaches “The information collecting device according to claim 1, wherein the first device information has a first format and the second device information has a second format, the CPU converts the first format to a first converted format and converts the second format to a second converted format” ([page 4]  the present invention provides a method for converting first information having a first format for describing the HW/SW configuration of a first distributed control system, into second information having a second format for describing the HW/SW configuration of a second distributed control system.
The method according to the present invention, is characterised in that it comprises the phases of: a) importing said first information into a computerised environment; and b) converting said first information into third information having a third format for describing the hardware/software of a virtual distributed control system, said virtual distributed control system having a hardware/software configuration independent of the hardware/software configuration of said first distributed control system and said second distributed control system; and c) storing said third information into first storage means, said first storage means being included in said computerised environment; and d) acquiring said third information from said first storage means; and e) converting said third information into said second information; f) exporting said second information from said computerised environment) “and each of the first converted format and the second converted format is a format in which the combined device information can be generated” ([page 6] The representation of the HW/SW configuration of the virtual DCS can be obtained in various manners. In a preferred embodiment of the method, according to the present invention, the third information 13 describes the HW/SW configuration of a virtual DCS by means of the combination of different sets of information. Each set of information comprises pieces of information that are related to non-overlapping aspects of the hardware/software configuration of the virtual DCS.
In this manner, the HW/SW configuration of the virtual DCS is described combining sets of information, which are substantially "orthogonal". In this manner, also the implicit relationships, hidden in the HW/SW configuration of the first DCS, can be easily represented and, therefore, converted, reducing to negligible levels the probability of missing information).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the information collecting device that collects first and second device information for making combined device information as taught by Sentgeorge and Banerjee with the use of a system that converts all received information into a standard format as taught by Fay because as noted by Fay on [page 2-3] the ability to upgrade an old distributed control system with new and additional hardware when creating .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sentgeorge and Banerjee as applied to claim 1 above, and further in view of Jundt et al. (US20180210429, hereinafter Jundt).

In regards to Claim 13, Sentgeorge and Banerjee teach the information collecting device as incorporated by claim 1 above.
The combination of Sentgeorge and Banerjee fail to teach “The information collecting device according to claim 1, further comprising: a first memory that stores first identification information setting condition and a second memory that stores second identification information setting condition; wherein the CPU: sets the first identification information for identifying each piece of the first device information based on the first identification information setting condition stored in the first memory, and sets the second identification information for identifying each piece of the second device information based on the second identification information setting condition stored in the second memory”.
“The information collecting device according to claim 1, further comprising: a first memory that stores first identification information setting condition and a second memory that stores second identification information setting condition” (Fig. 4A and [0068] within the process plant 5, a field device 102 is uniquely identified by the same, particular device tag (e.g., tags ST-A, ST-B, ST-C, and ST-D illustrated in FIGS. 2A and 2C) in both the field environment 122 and the back-end environment 125. Similarly, a signal generated or received by the field device 102 is uniquely identified by the same, particular device signal tag (not shown) in both the field environment 122 and the back-end environment 125 of the process plant 5; [0076] the source identifier or tag of the device 102 from which the system identifier or tag is derived has a total number of characters that is different than a total number of characters of the logical identifier, and may be of any desired format. The characters of an identifier tag, whether source or system, generally include alphanumeric characters, which may be interspersed with dashes or other non-alphanumeric characters. In an embodiment, the desired format of the system identifier or tag is indicated or selected by a user; [0191] The commissioning application 738 may then store either or both of the source tag and/or the system tag of the field device or other field equipment in a device placeholder object 732 for the particular field device “wherein the CPU: sets the first identification information for identifying each piece of the first device information based on the first identification information setting condition stored in the first memory, and sets the second identification information for identifying each piece of the second device information based on the second identification information setting condition stored in the second memory” (Fig. 4A and [0068] Generally speaking, a device's logical identifier is used by the process plant 5 in both the field environment 122 and in the back-end environment 125 to uniquely identify the device [0185] the components of the AMS system 712 may be connected to and may store information and receive information from the configuration database 716, and may operate to update or change data, objects, or other information in the configuration database 716 during operation of the plant; [0211] in the back-end system 700, the asset object database 730 stores a device placeholder object 732.sub.BE for each of the field devices and field signal tags (associated with more complex field devices), while in the field equipment side 122, a device configuration (which may or may not be a device placeholder 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the information collecting device that collects first and second device information for making combined device information as taught by Sentgeorge and Banerjee with .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116